Simmons, C. J.
An intention to steal is an essential element of the offense of larceny ; and therefore, in the trial of a person charged with this offense and whose defense was that he had taken the goods under a bona fide claim of right, it was error for the judge to refuse to submit to the jury the question of intention, and to charge that if the accused appropriated the goods he was. guilty regardless of his intention. Zee v. State, 102 Ga. 221, and cases cited.

Judgment reversed.


All the Justices concurring.